NO. 07-10-00510-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

MAY
5, 2011
 

 
MARIA ANTONIETTA BERGIA, APPELLANT
 
v.
 
VICTOR BERGIA, APPELLEE 

 

 
 FROM THE 72ND DISTRICT COURT OF
LUBBOCK COUNTY;
 
NO. 2010-550,438; HONORABLE RUBEN GONZALES REYES, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant,
Maria Antonietta Bergia,
filed a notice of appeal of an order granting appellee,
Victor Bergia, summary judgment.  We dismiss for want of jurisdiction.
On
August 11, 2010, the trial court signed an Order on Motion for Summary
Judgment, which dismissed Maria’s claims with prejudice.  On September 10, 2010, Maria timely filed a
motion for new trial.[1]  The clerk’s record does not contain an order
on Maria’s motion, so it appears that Maria’s motion was overruled by operation
of law.  See Tex. R. Civ. P. 329b(c).  Maria filed notice of appeal in the trial
court on December 15, 2010.
By letter dated April 15, 2011, we
notified Maria that her notice of appeal appears to have been untimely filed,
and that it was not filed within 15 days of the date that it was due.  See Tex.
R. App. P. 26.3; Verburgt v. Dorner,
959 S.W.2d 615, 616-17 (Tex. 1997).  As such, we directed Maria to file a written
response explaining why the notice of appeal was filed late, or why appellant
believes it was timely filed on or before April 25, 2011.  We additionally informed Maria that failure
to comply with the Court’s directive may result in dismissal of her
appeal.  See Tex. R. App. P. 42.3(a), (c). 
            To date, Maria has not responded to our directive and has
not identified how her notice of appeal was sufficient to invoke the
jurisdiction of this Court. 
Consequently, we now dismiss this appeal for want of jurisdiction and
for Maria’s failure to comply with a directive of this Court.  Tex. R. App. P. 42.3(a), (c).
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice
 




 




[1] In a civil case, notice of appeal must be filed
within 30 days after the judgment is signed unless any party files certain
motions, including a motion for new trial, which extends the time for filing a
notice of appeal to 90 days after the judgment is signed.  See Tex.
R. App. P. 26.1(a).